                                                                              Page 1 of 2

              IN THE UNITED STATES DISTRICT COURT FOR THE
                     NORTHERN DISTRICT OF FLORIDA
                          PENSACOLA DIVISION

PAUL WAYNE MICHAEL BRISSON,
    Plaintiff,

vs.                                           Case No.: 3:18cv351/LAC/EMT

DEPUTY HOUSAM, et al.,
     Defendants.
____________________________/
                                     ORDER
      This cause comes on for consideration upon the chief magistrate judge’s Report

and Recommendation dated September 17, 2018 (ECF No. 17). The Court has

attempted to furnish a copy of the Report and Recommendation to all parties and

afford them an opportunity to file objections pursuant to Title 28, United States Code,

Section 636(b)(1). All efforts addressed to the Plaintiff at his last furnished address

have been returned as undeliverable with no forwarding address. No objections have

been filed.

      Having considered the Report and Recommendation, I have determined that it

should be adopted.

      Accordingly, it is now ORDERED as follows:

      1.      The chief magistrate judge’s Report and Recommendation is adopted and

incorporated by reference in this order.
                                                                              Page 2 of 2

       2.     This case is DISMISSED without prejudice for Plaintiff’s failure to

comply with an order of the court and failure to keep the court apprised of his current

address.

       DONE AND ORDERED this 18th day of October, 2018.



                                         s/L.A. Collier
                                        LACEY A. COLLIER
                                        SENIOR UNITED STATES DISTRICT JUDGE




Case No.: 3:18cv351/LAC/EMT
